Title: From Thomas Jefferson to Francis Eppes, 6 October 1820
From: Jefferson, Thomas
To: Eppes, Francis


Dear Francis
Monticello
Oct. 6. 20.
Your letter of the 28th came to hand yesterday, and, as I suppose you are now about leaving Richmond for Columbia, this letter will be addressed to the latter place. I consider you as having made such proficiency in Latin & Greek that on your arrival at Columbia you may at once commence the study of the sciences: and as you may well attend two professors at once, I advise you to enter immediately with those of Mathematics & Chemistry. after these go on to Astronomy, Natl philosophy, Natl history & Botany. I say nothing of Mineralogy or Geology, because I presume they will be comprehended in the Chemical course. nor shall I say any thing of other branches of science, but that you should lose no time on them until the accomplishment of those above named, before which time we shall have opportunities of further advising together. I hope you will be permitted to enter at once into a course of mathematics, which will itself take up all that is useful in Euclid, and that you will not be required to go formally thro’ the usual books of that Geometer. that would be a waste of time which you have not to spare, and if you cannot enter the Mathematical school without it, do not enter it at all, but engage in the others sciences above mentioned. your Latin & Greek should be kept up assiduously by reading at spare hours: and, discontinuing the desultory reading of the schools. I would advise you to undertake a regular course of history & poetry in both languages, in Greek, go first thro’ the Cyropaedia, and then read Herodotus, Thucydides, Xenophon’s Hellenies & Anabasis, Arrian’s Alexander, & Plutarch’s lives,, for prose reading: Homer’s Iliad & Odyssey, Euripides, Sophocles in poetry, & Demosthenes in Oratory; alternating prose & verse as most agreeable to yourself. in Latin read Livy, Caesar, Sallust Tacitus, Cicero’s Philosophies, and some of his Orations, in prose; and Virgil, Ovid’s Metamorphoses, Horace, Terence & Juvenal for poetry. after all these, you will find still many of secondary grade to employ future years, and especially those of old age and retirement. let me hear from you as soon as you shall have taken your stand in College, and give me a general view of the courses pursued there, and from time to time afterwards advise me of your progress. I will certainly write to you occasionally, but you will not expect it very frequently, as you know how slowly & painfully my stiffened wrist now permits me to write, & how much I am oppressed by a general and revolting correspondence, wearing me down  with incessant labor, instead of leaving me to the tranquil happiness with which reading and lighter occuaptions would fill pleasantly what remains to me of life. I had written to Dr Cooper that I should leave Monticello for Poplar Forest about the 11th of this month. he informs me he cannot be here so soon as that but will call on me at Poplar Forest in the 3d week of the month. Adieu, my dear Francis. consider how little time is left you, and how much you have to attain in it, and that every moment you lose of it is lost for ever. be assured that no one living is more anxious than myself to see you become a virtuous and useful citizen, worthy of the trusts of your country and wise enough to conduct them advantageously, nor any one more affectionately yours.Th: Jefferson